Citation Nr: 1526649	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-44 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for penile deformity on a secondary basis.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM).

3.  Entitlement to an evaluation in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent for PVD of the left lower extremity.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was initially remanded by the Board for additional development in June 2011.  

In May 2014, the Board denied entitlement to an initial rating for coronary artery disease in excess of 10 percent from September 1, 2005 and in excess of 30 percent from June 12, 2012 and denied entitlement to a rating in excess of 10 percent for diabetic retinopathy with cataracts.  The Board remanded the issues of entitlement to service connection for penile deformity secondary to service-connected disability, entitlement to a rating in excess of 20 percent for DM, entitlement to a rating in excess of 20 percent for PVD of the right lower extremity, and entitlement to a rating in excess of 20 percent for PVD of the left lower extremity to the RO for current evaluations of the disabilities at issue, to include the Veteran's DM.  VA examinations, including a DM evaluation, were conducted in June 2014.  

Consequently, there has been substantial compliance with the May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

An August 2014 rating decision granted entitlement to increased evaluations of 40 percent for PVD of the left lower extremity, 20 percent for peripheral neuropathy of the right lower extremity, and 20 percent for peripheral neuropathy of the left lower extremity.  An August 2014 Supplemental Statement of the Case denied entitlement to service connection for a penile deformity on a secondary basis, granted entitlement to a 40 percent rating for PVD of the left lower extremity, denied entitlement to an evaluation in excess of 20 percent for PVD of the right lower extremity, and denied entitlement to an evaluation in excess of 20 percent for DM. 

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2011, and a transcript of the hearing is of record.  The Veteran also testified at a video conference hearing before another VLJ in March 2014.  A letter was sent to the Veteran in February 2015 informing him that the VLJ who conducted the hearing in March 2014 was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing, in accordance with 38 C.F.R. § 20.717 (2014).  In March 2015, the Veteran's attorney responded and waived the opportunity for another hearing.


FINDINGS OF FACT

1.  The Veteran indicated in his September 2014 VA Form 9, Appeal To Board Of Veterans' Appeals, that he was only appealing the issue of entitlement to a rating in excess of 20 percent for DM.

2.  Subsequently, in June 2015, the Veteran's attorney clarified that the Veteran wasted to withdraw his appeal for the issues of entitlement to service connection for ED and entitlement to increased ratings for peripheral vascular disease of both legs.

3.  The Veteran's DM does not require restriction of activities.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a penile deformity on a secondary basis, entitlement to an increased evaluation for PVD of the right lower extremity, and entitlement to an increased evaluation for PVD of the left lower extremity are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  

2.  The criteria for an evaluation in excess of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

The April 2008 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the April 2008 letter of the criteria for effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are several pertinent VA evaluations of the disability at issue, which the most recent in June 2014.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of his DM.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his hearings.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the March 2011 travel board hearing, the undersigned VLJ asked the Veteran questions asked about the symptomatology of the increased rating disability at issue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ also solicited information to identify any outstanding relevant evidence, and the case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection for Penile Deformity and Increased Rating for PVD of the Extremities

The Veteran noted in his September 2014 VA Form 9, Appeal To Board Of Veterans' Appeals, that he was only appealing the issue of entitlement to a rating in excess of 20 percent for DM, which means that he wishes to withdraw his claim on the issues of entitlement to service connection for a penile deformity on a secondary basis, entitlement to an increased evaluation for PVD of the right lower extremity, and entitlement to an increased evaluation for PVD of the left lower extremity.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In June 2015, the Veteran's attorney clarified that the Veteran wanted to withdraw his appeal regarding the issues of entitlement to service connection for ED, and entitlement to increased rating for peripheral vascula disease of both legs.

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for a penile deformity on a secondary basis, entitlement to an increased evaluation for PVD of the right lower extremity, and entitlement to an increased evaluation for PVD of the left lower extremity.

Increased Rating for DM

The Veteran contends that his DM is more severe than current evaluated.  The Board notes that the Veteran is also service connected for peripheral vascular disease of the lower extremities, coronary artery disease, peripheral neuropathy of the lower extremities, and diabetic retinopathy with cataracts as conditions secondary to his DM.  His combined rating was 40 percent, with a bilateral factor of 1.9 percent, beginning November 29, 2006; 50 percent, with a bilateral factor of 1.9 percent, beginning June 5, 2012; 80 percent, with a bilateral factor of 4.8 percent, beginning June 12, 2012; and 90 percent, with a bilateral factor of 7 percent, beginning July 22, 2014.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

A March 1963 rating decision granted service connection for DM and assigned a 20 percent rating effective December 4, 1962 under Diagnostic Code 7913.  The Veteran filed a claim for increase in March 2008, which was denied by rating decision in July 2008.  The Veteran was notified of the denial later in July 2008, and he timely appealed.

A 10 percent rating is assigned for DM when it is manageable by restricted diet only.  A 20 percent evaluation is assigned for DM requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

Complications of DM are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2014).  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

According to July 2007 records from Freeman Heart and Vascular Institute, the Veteran had a long-standing history of insulin-dependent DM.  

VA DM evaluations were conducted in April 2008 and October 2010.  It was noted that the Veteran was taking insulin and was on a restricted diet.  He had not had any hypoglycemic reactions or ketoacidosis, and there was no restriction in his ability to perform strenuous activities.  There was a significant effect on his occupational and daily activities.
VA treatment records for October 2009 reveal the assessment of hypoglycemia.

According to a March 2011 statement from the Veteran's wife, his DM was "out of control."

The Veteran and his wife testified at his March 2011 travel board hearing that he received 3-5 shots daily, that he had episodes a couple of times a month in which his blood sugar dropped below 30, and that his DM had gotten worse over the past few years.

Submitted in October 2011 were blood glucose readings from January to June 2011.

It was reported on VA DM evaluation in June 2012 that the Veteran was prescribed insulin of more than one injection per day.  He visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.  Regulation of activities was not required, and there were no hospitalizations for DM over the past year.  His DM affected his ability to work.  Findings on VA evaluation in June 2014 were essentially the same as in June 2012, except that it was noted that the Veteran's DM did not impact his ability to work.

Also on file are blood glucose readings dated from June to August 2014.

To warrant an evaluation in excess of 20 percent for DM, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  Although there is evidence of the need for insulin and a restricted diet, it was reported on VA DM evaluations in April 2008, October 2010, June 2012, and June 2014 that there was no restriction on strenuous activities.  Additionally, it was noted in June 2012 and June 2014 that he visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.  Consequently, an evaluation in excess of 20 percent is not warranted under the applicable schedular criteria.  

In this case, the Veteran is competent to report his DM symptoms.  The Veteran's testimony and complaints have been used in rating his DM.  Additionally, the Veteran's wife, who is a nurse, is competent to report her observations about the Veteran's condition.  As previously discussed, the Board finds that the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.  

The Board acknowledges the severity of the Veteran's DM and associated disabilities.  In fact, he is service connected for multiple disabilities related to his DM, and his combined rating based on these disabilities has been more than 80 percent since June 12, 2012.  Although there is testimony in March 2011 that the Veteran's DM has worsened over the past few years, and the Veteran's wife indicated in a March 2011 statement that the Veteran's DM was "out of control," the Veteran and his wife have not provided medical evidence of restrictions on strenuous activity, as needed to fulfill the requirements for a rating of 40 percent.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected DM is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with the disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the Veteran has not filed a claim for TDIU; and, although there is prior medical evidence on file that the Veteran's service-connected DM affected his ability to work, there is a lack of evidence that the Veteran is prevented from securing or following substantially gainful employment due to service-connected disability.  Moreover, it was noted on VA evaluation in June 2014 that DM did not affect the Veteran's ability to work.  Consequently, a TDIU issue is not currently before the Board.  

As the Board finds that the preponderance of the evidence weighs against the increased rating claim denied herein, the benefit-of-the-doubt rule does not apply; and entitlement to a higher rating for the disability at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 





ORDER

The appeal as to entitlement to service connection for a penile deformity on a secondary basis is dismissed.

The appeal as to entitlement to an increased evaluation for PVD of the right lower extremity is dismissed.

The appeal as to entitlement to an increased evaluation for PVD of the left lower extremity is dismissed.

Entitlement to an evaluation in excess of 20 percent for DM is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


